IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EAST LAMPETER TOWNSHIP,                    : No. 804 MAL 2017
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
JEFFREY CUTLER,                            :
                                           :
                    Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2018, the Petition for Allowance of Appeal and

Application for Nunc Pro Tunc Relief are DENIED.